DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “comprising.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pineiros et al (U.S. 2008/0292425).
As for Claim 1, Pineiros discloses a honeycomb sandwich panel insert (10) comprising:
a housing (14) defined by two identical halves (see Fig. 1 and para [0033]) which when joined together in clam shell fashion form a distal flange having opposed potting holes (44), and a central internal bore (30), integrally formed laterally extending member when joined forms a tight closed distal end of said bore (bottom face of 14),

a nut (12) disposed within the internal bore of the housing and configured to float therein, the nut defining a truncated flange (flange defined by bottom portion of 12, opposite 18, see Fig. 5 )and a hollow shaft (20) extending from the truncated flange, the hollow shaft defining internal female threads (22) adapted to receive a male threaded screw, the truncated flange being received at the closed distal end of said bore to prevent rotation of said nut in said bore (see Fig. 5),
each of said halves having an abutting surface (walls of 14 which has the pegs 36 and sockets 38), at least one lateral peg (36) projecting from said abutting surface and at least one hole (38) in said abutting surface, said peg and hole being positioned whereby when said halves are joined, a peg in one half is received in a hole in the other half by a snap fit (see Figs. 1 and 11 and para [0040]).
2. The honeycomb sandwich panel insert of claim 1 wherein each of said halves has one lateral peg projecting from an abutting surface and one hole in an abutting surface (see Fig. 11).
3. The honeycomb sandwich panel insert of claim 1 wherein each of said halves has two lateral pegs projecting an abutting surface and two holes in abutting surface (see Fig. 11).
4. The honeycomb sandwich panel insert of claim 1 wherein each of the two halves has one peg and one hole and the abutting surfaces are joined and fused (see Fig. 11).
5. The honeycomb sandwich panel insert of claim 1 wherein each of the two halves has two pegs and two holes and the abutting surfaces are joined and fused (see Fig. 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/               Examiner, Art Unit 3677